
	

115 S3641 IS: Facilitate Addressing Issues with Regulating Forced Labor in International Seafood Harvesting Act
U.S. Senate
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3641
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2018
			Mr. Thune (for himself, Mr. Nelson, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To enhance efforts to combat human trafficking in connection with the catching and processing of
			 seafood products imported into the United States, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Facilitate Addressing Issues with Regulating Forced Labor in International Seafood Harvesting Act or FAIR FISH Act. 2.FindingCongress finds that human trafficking is a pervasive problem in the catching and processing of certain seafood products imported into the United States, particularly seafood products obtained through illegal, unreported, and unregulated fishing.
 3.Secretary of Commerce as member of Interagency Task Force to Monitor and Combat TraffickingSection 105(b) of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7103(b)) is amended by inserting Secretary of Commerce, after Secretary of Education,.
 4.ReportNot later than 1 year after the date of enactment of this Act, the Administrator of the National Oceanic and Atmospheric Administration and the Commissioner of the Food and Drug Administration shall jointly submit to Congress a report on the existence of human trafficking in the supply chains of seafood products imported into the United States. The report shall include the following:
 (1)A list of the countries at risk for human trafficking in their seafood catching and processing industries, and an assessment of such risk for each country listed.
 (2)A description of the quantity and economic value of seafood products imported into the United States from the countries listed pursuant to paragraph (1).
 (3)A description and assessment of the methods, if any, in the countries listed pursuant to paragraph (2) to trace and account for the manner in which seafood is caught.
 (4)A description of domestic and international enforcement mechanisms to deter illegal practices in the catching of seafood in the countries listed pursuant to paragraph (1).
 (5)Such recommendations as the Administrator and the Commissioner jointly consider appropriate for legislative or administrative action to enhance and improve actions against human trafficking in the catching and processing of seafood products abroad.
			
